UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

a xX

Case No. 18-MJ-723
IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH SPECIFIED: VATE TOAD OF
or COUNSEL PRO HAC VICE
aeernw sw S EBB Oe Se eee es a ew ale eas bee ie ee oe o-a-e a xX

I, MARYANN T. ALMEIDA, being duly sworn, hereby depose and say as follows:
i I am a lawyer at the law firm Davis Wright Tremaine LLP.
2. I submit this affidavit in support of my motion for admission to practice pro hac
vice in the above-captioned matter.
3. As shown in the Certificates of Good Standing annexed hereto, I am a member in

good standing of the bars of the state of Washington and the District of Columbia.

4. There are no pending disciplinary proceedings against me in any state or federal
court.

5. I have not been convicted of a felony.

6. I have not been censured, suspended, disbarred or denied admission or

readmission by any court.
7. My Attorney Registration Number for Washington is 49086 and for the District of

Columbia it is 1014745.
8. Wherefore, your affiant respectfully submits that she be permitted to appear as

counsel and advocate pro hac vice in case No. 18-MJ-723 for Microsoft Corporation.

Dated: September 30, 2019
Seattle, Washington -
MaryAnn T. Almeida

 

NOTARIZED DAVIS WRIGHT TREMAINE LLP
920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1610
Email: maryannalmeida@dwt.com
Phone: (206) 757-8353

SUBSCRIBED AND SWORN TO before me this 30th day of September 2019.

 

 

ANH / /o
ty, ; q
eM, voll te, v7 CY
x Domine Wy, HE CA SIL = ‘a # yi
= Son natal 3% OTARY PUBLIC in and for the State of
- = ty . alge — é j
2 #* . - ee Z Washington, residing atte @7 4 WA.
Suk 1; ime M intment expires:

ZN4 ~ io Fee y appointment expires:

% a % Yeu Oo= : :

1, ,- nbeae-tae = Print Name:

My OF was >

' i yy awe
